Case: 21-10895      Document: 00516310148         Page: 1    Date Filed: 05/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      May 6, 2022
                                  No. 21-10895
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Thomas Reedy,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:00-CR-54-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Thomas Reedy, federal prisoner # 25673-177, appeals the denial of his
   motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A). Reedy
   argues that the district court abused its discretion in denying his request for
   compassionate release, which was based not on a medical condition but on


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10895      Document: 00516310148           Page: 2    Date Filed: 05/06/2022




                                     No. 21-10895


   assertions that his life sentence was excessive given the nature of his offense.
   See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          The district court concluded that Reedy’s arguments regarding a
   violation of United States v. Booker, 543 U.S. 220 (2005), and a
   disproportionately harsh sentence did not rise to the level of extraordinary
   and compelling reasons warranting relief.         Reedy’s contentions to the
   contrary are insufficient to show that the district court abused its discretion
   in denying his motion for compassionate release. See Chambliss, 948 F.3d at
   693. Although the district court declined to consider Reedy’s assertion that
   the district court miscalculated the amount of pecuniary gain for purposes of
   determining the relevant guidelines range, he cites no authority in this circuit
   suggesting that a district court can grant a § 3582(c)(1)(A) motion for
   compassionate release and reduce a prisoner’s sentence on the basis of
   alleged errors in the calculation of the guidelines range that were considered
   and rejected on direct appeal. To the extent that Reedy raises arguments for
   the first time on appeal and seeks to rely on evidence that he did not present
   to the district court, we decline to consider these matters. See Theriot
   v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).
          Accordingly, the judgment of the district court is AFFIRMED.




                                           2